Citation Nr: 0621747	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to separate 10 percent disability evaluations for 
the service-connected bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  



FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is assigned a single 
disability evaluation.  



CONCLUSION OF LAW

The claim for a separate 10 percent disability rating for the 
service-connected bilateral tinnitus must be denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.  




Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of VCAA, which are now codified at 
38 C.F.R. § 3.159.  The duty to notify and assist provisions 
of VCAA are potentially applicable to all claims filed on or 
after November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The veteran's claim for separate ratings was filed in March 
2001, after enactment of VCAA.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  

As explained, however, evidence of a bilateral disability 
would not change the outcome of the appeal.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  


Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In a May 2000 rating decision, the RO granted 
service connection for tinnitus and assigned a single 
10 percent rating for this disorder pursuant to 38 C.F.R. 
§ 4.87 including Diagnostic Code 6260.  

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.  

In a July 2005 brief presentation, the veteran's 
representative asserted that separate evaluations for 
bilateral tinnitus were warranted in the present case.  The 
representative cited to Smith v. Nicholson, 19 Vet. App. 63, 
75 (2005), in which the Court held that, with regard to 
tinnitus, 38 C.F.R. § 4.25(b) allows for a separate 
evaluation for each service-connected disability arising from 
a single disease, unless otherwise provided.  

The decision cited by the representative, however, has since 
been reversed by the Federal Circuit to the extent that the 
Court had held that Diagnostic Code 6260 required the 
assignment of dual evaluations for bilateral tinnitus.  

In Smith v. Nicholson, Fed. Cir. No. 05-7168 (June 19, 2006), 
the Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  The Federal Circuit 
similarly noted that there was no language in the applicable 
diagnostic criteria clearly indicating that dual evaluations 
were required.  Id.

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted by the veteran's representative must be 
rejected.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without merit, and the claim of 
entitlement to separate 10 percent disability evaluations for 
bilateral tinnitus is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  



ORDER

The claim for a separate 10 percent disability evaluation for 
the service-connected bilateral tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


